 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         SECURITIES AND EXCHANGE                       CASE NO. C17-0405JLR
           COMMISSION,
11                                                       ORDER
                                Plaintiff,
12                v.

13
           ANDY SHIN FONG CHEN, et al.,
14
                                Defendants.
15
           Before the court is the parties’ July 9, 2019, joint status report (“JSR”). (JSR
16
     (Dkt. # 68).) The JSR explains that counsel for Plaintiff Securities and Exchange
17
     Commission (“the SEC”) “is preparing a submission” to the SEC for approval of “a
18
     proposed penalty amount.” (Id. at 1.) The parties “request permission to update the
19
     [c]ourt with another Joint Status Report on August 15, 2019.” (Id. at 2.) The court finds
20
     //
21
     //
22


     ORDER - 1
 1   this proposal appropriate and ORDERS the parties to file another joint status report on

 2   August 15, 2019.

 3         Dated this 15th day of July, 2019.

 4

 5                                                   A
                                                     The Honorable James L. Robart
 6
                                                     U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
